Citation Nr: 0215044	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial rating of 10 percent.

2.  Entitlement to a disability rating in excess of 30 for 
PTSD, from May 30, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his treating psychologist



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD and assigned an 
initial 10 percent rating for that disability, effective 
September 2, 1998, the date of receipt of the claim.  

The veteran appealed that rating as inadequate.  In December 
2000, the Board remanded the case to the RO for additional 
development of relevant evidence.  In a May 2002 rating 
decision, the RO increased the rating for PTSD to 30 percent, 
effective from May 30, 2001, the date of a report from the 
veteran's treating psychologist.  The veteran has continued 
his appeal for a higher rating, and the question now before 
the Board on appeal is entitlement to higher ratings for PTSD 
for all periods since service connection became effective.

In November 1999, the veteran and his treating psychologist 
gave testimony at the RO in a hearing before a Member of the 
Board.  A transcript of that hearing is of record.  The Board 
Member who conducted the hearing has since retired.  The 
Board informed the veteran that he had a right to have a new 
hearing, and asked him to indicate whether he wished to do 
so.  In September 2002, the veteran responded that he did not 
want to have another hearing.  The case is now before the 
Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  By September 2, 1998, the veteran's PTSD was manifested 
by occupational and social impairment due to such symptoms as 
chronic sleep impairment, difficulty interacting with others, 
intrusive memories, nervousness, and anxiety.

3.  By May 30, 2001, the veteran's PTSD was manifested by 
social impairment and reduced occupational reliability and 
productivity due to such symptoms as chronic sleep 
impairment, impairment of memory and concentration, anxiety 
attacks, and disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating, from September 2, 
1998, of 30 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001).

2.  The criteria for a 50 percent rating, from May 30, 2001, 
for PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for higher ratings for PTSD.  The veteran's claims file 
contains records of VA and private mental health examinations 
and treatment.  The veteran and his treating psychologist 
testified at a hearing before a Board Member.  The claims 
file contains the evidence necessary to determine the 
appropriate ratings for the veteran's PTSD for all periods 
since the effective date of service connection.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with February 1999 and May 
2002 rating decisions, a June 1999 statement of the case 
(SOC), the December 2000 Board remand, and a May 2002 
supplemental statement of the case (SSOC).  These documents 
together relate the law and regulations that govern the 
veteran's claims.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding those claims.  In letters dated in April 2001 and 
June 2001, the RO informed the veteran of what evidence he 
was responsible for submitting in order to substantiate his 
claim.

II.  Ratings for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2001).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Subsequently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial 10 percent 
rating assigned for his PTSD effective in 1998, and he 
continued his appeal for a higher rating after the RO 
increased the rating to 30 percent effective from 2001.  As 
the Board is considering on appeal the ratings assigned for 
the entire period during which service connection has been in 
effect for the veteran's PTSD, evidence regarding the 
manifestations and severity of the veteran's PTSD during that 
entire period is relevant.

The rating schedule provides the following criteria for 
ratings of 10 percent or more for mental disorders, including 
PTSD:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................ 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The veteran was diagnosed with PTSD in 1998.  A state 
government program provided him with private psychological 
treatment for two years, beginning in October 1998.  His 
treating psychologist was Sean R. Evers, Ph.D.

On VA psychiatric examination in October 1998, the veteran 
indicated that he had interrupted sleep with waking at least 
once a night, and nightmares about his experiences in 
Vietnam.  He stated that he had intrusive memories and 
flashbacks during the day.  He indicated that he had an 
excessive startle reaction to loud sounds, and that he was 
uncomfortable in crowded situations.  He reported having 
episodes of racing heartbeat with sweating.  He reported that 
he had worked for many years as a union electrician, and had 
been elevated to foreman in 1988.  He stated that he lived 
with his wife, and that they had two grown children.  The 
examiner did not observe any unusual behavior.  The examiner 
provided an impression of PTSD, with a Global Assessment of 
Functioning (GAF) score of 85 to 90.

In April 1999, Dr. Evers wrote that his impression in 
December 1998 had been that the veteran's PTSD was of at 
least moderate intensity.  Dr. Evers noted that the veteran 
was very isolated, and had considerable difficulty 
interacting with others.  Dr. Evers stated that a further 
understanding of the veteran's condition indicated that it 
was more significant that he had previously thought.  He 
provided the opinion that that the veteran's introversion 
made his PTSD appear less severe than it was, and that his 
PTSD was actually moderate to severe.

In the November 1999 Travel Board hearing, the veteran 
indicated that his worsening PTSD had led him to step down 
from working as a foreman, to working as a regular 
electrician.  He reported that he worked 35 hours per week 
most weeks.  He indicated that he saw Dr. Evers for 
counseling every two to three weeks.  Dr. Evers stated that 
the veteran should receive counseling weekly, but that the 
state grant was too limited to cover that.  Dr. Evers 
stressed that the veteran was very limited in his 
interactions with his wife and grown children, and that he 
had almost no social life.  He stated that the veteran's PTSD 
was also manifested by difficulty concentrating and 
significant short term memory loss.  He reported that the 
veteran's income was significantly diminished when he had to 
give up working as a foreman.  Dr. Evers expressed the 
opinion that the veteran's outward behavior failed to show 
the full severity of his PTSD, because the veteran's pattern 
was to make extreme efforts to repress his feelings.

In May 2001, Dr. Evers reported that long term evaluation of 
the veteran had revealed that, despite the veteran's marked 
stoicism, PTSD symptoms pervaded all areas of his life.  Dr. 
Evers indicated that the veteran had great difficulty 
interacting with others on a more than rudimentary level.  He 
stated that the veteran's interpersonal difficulties led him 
to shift jobs whenever he had problems with supervisors or 
coworkers.  Dr. Evers wrote that the veteran "battles with 
periods of rage, anger, low frustration tolerance, difficulty 
concentrating, and hypervigilance while trying to maintain 
the façade of calm equanimity."  Dr. Evers stated that the 
veteran's PTSD was of a severe intensity, and that it impeded 
his personal relationships and caused problems in his 
employment.  Dr. Evers provided a GAF score of 51.

On VA psychiatric examination in March 2002, the veteran 
reported that, since 1998, he had become more troubled by his 
memories of his war service.  He reported having nightmares 
and frequent sleep interruptions.  He reported having anxiety 
attacks, with shaking and a speeding heartbeat.  He stated 
that he had crying spells.  He reported increasing 
irritability, depression, and problems with concentration.  
He indicated that he worked as an electrician, and that he 
was receiving treatment for his PTSD at a VA clinic.  He 
stated that his hypervigilance, exaggerated startle response, 
and diminished concentration caused him problems at work.  He 
reported having had serious depression fifteen out of the 
last thirty days, and anxiety attacks three or four times a 
week.  He indicated that due to irritability and 
concentration problems he was no longer able to drive a car.  

The examiner found that the veteran had a dysthymic mood.  
The examiner noted Dr. Evers' findings that the veteran's 
psychiatric symptoms were moderate to severe in degree.  The 
examiner opined that the veteran's psychiatric symptoms had 
increased since his October 1998 VA examination, and had 
increased again since the September 2001 attack on the World 
Trade Center, in which five of the veteran's coworkers had 
been killed.  The examiner concluded that the veteran was 
working, but that he was having trouble with some very simple 
activities associated with his work, and was having a great 
deal of difficulty maintaining his job.  The examiner's 
assessment was chronic PTSD with moderate to severe symptoms, 
with a GAF score of 60.

Examination and treatment records tend to show that, even 
from as early as 1998, the veteran's PTSD symptoms had a 
chronic and more than slight effect on his work and his 
capacity for family and social interaction.  Chronic sleep 
impairment was reported in October 1998.  Intrusive memories 
and discomfort in crowds were also noted at that time.  Dr. 
Evers indicated that he came to better understand the 
intensity of the veteran's PTSD symptoms after extended 
observation, but he suggested that the symptoms had been 
moderate to severe at least since he first saw the veteran in 
1998.  The overall evidence appears to support a 30 percent 
evaluation from the time when service connection was first 
granted, effective September 2, 1998.

The record shows signs of worsening over time of the 
veteran's impairment due to PTSD symptoms.  By the end of 
1999, the veteran's work functioning was impaired to the 
extent that he had to shift to work with lesser 
responsibility and pay.  In May 2001, Dr. Evers noted that 
the veteran was able to hold fairly constant employment, 
despite difficulties with interaction with people on the job, 
in part because his experience and union allowed him to 
change jobs whenever problems arose.  Problems with memory 
and concentration have been noted since 1999, and have been 
described as worsening over time. 

Episodes of racing heartbeat with sweating were reported in 
October 1998, and by March 2002 the veteran reported having 
anxiety attacks three or four times a week.  While the exact 
timing of the progression of the veteran's symptoms cannot be 
determined from the available records, it is reasonably shown 
that, by the time of Dr. Ever's May 2001 report, the 
veteran's PTSD disability most nearly approximated the rating 
schedule criteria for a 50 percent rating.  Therefore, the 
Board grants a 50 percent rating from May 30, 2001, the date 
of that report.

Despite evidence of some progression of the veteran's 
symptoms since May 2001, the record does not show that the 
veteran's PTSD meets the criteria for a 70 percent rating.  
While he was some deficiencies in work and family relations, 
and almost no social life outside of his family, he has not 
been described as having the severity of symptoms, such as 
suicidal, obsessional, illogical, or disoriented thoughts or 
behavior, regular difficulty with basic functioning, or 
inability to establish or maintain effective relationships, 
that make up the criteria for a 70 percent rating.

The record shows that on the most recent examination, when 
his disability was reportedly at its worst, the veteran was 
maintaining effective relationships with his wife, who he 
considers his best friend; and with his daughter; son; and at 
least one other person.  He also had no problems relating to 
supervisors and authority figures at work.  He had no serious 
suicidal ideation, and his thought process and content were 
normal.

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular standards 
of the rating schedule.  Id.

In the June 1999 SOC, the RO noted consideration of 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has reviewed the record with these mandates in 
mind.  There is evidence that the veteran's PTSD interferes 
with his work, and has caused him to scale back his 
responsibilities (and consequently pay).  As he has continued 
to work essentially full time in a skilled occupation, it 
cannot be said that his occupational impairment rises to the 
level of marked interference with employment.  His PTSD has 
not required frequent periods of hospitalization.  Overall, 
the Board finds that the ratings of 30 percent from September 
2, 1998, and 50 percent from May 30, 2001, assigned herein, 
are appropriate and sufficient to compensate the impairment 
produced by the veteran's PTSD.  Therefore, this case does 
not warrant referral to the appropriate official for 
consideration of an extraschedular rating.


ORDER

Entitlement to an initial rating of 30 percent for PTSD, from 
September 2, 1998, is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.

Entitlement to a rating of 50 percent from May 30, 2001, for 
PTSD is granted, subject to laws and regulations controlling 
the disbursement of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

